     Case 6:18-cr-00016-RWS-KNM Document 174-1 Filed 10/29/18 Page 1 of 2 PageID #: 1987
         In        U        d'isfrici Qou-n fo                              Te
                              y I r D h/j/lon.


. 5         1/ . Yod                                   6:             I'/? -/6
                                              f
                        Mof/on Jo Dfj A
                                               fh udi t.

            7 (XCL itl rzjpet t f lly. rajM/tr ik cmi Sodmhr
~tii C       ()'.($ CR -16 wHl p tjt A /ce.


                    lod           official                   toiswx                   cf,
             i u f, p >,« . /*l /h/ co                  c/    cb o i cr              lda
( k     cw J chuc prooL/f (n di fcu nof hMlitd f0 Iivl,

        A /ou     te leadin / bs f ic- ftVO Cr'lMM l mlscondu-cf qJ- U jd .
L-      tob*, Ma tuk/a J. i: > ii ij : },,              t 'wfowf & public an A
t    CO ri "t cxi ji\ s     )'*- IS di irxA. w'l t prejudice,

         P/f rf /r fhO f& f fh i $ ccuc i r bil ed o IWc e dtUL- p Q&jf y hi Q'f'm. of ih
    uxsei, -'l nat c-ci p cy ct Q0J/ p j p / fsi UfU-,, UTTylt ,
    CqM, kWVH rrk Ctmi< , Ty , Pt>i M Co S H 's Off-toi,
WPStc d rr il - cuMiU of h cMl ari) cMt;aM/



       1 h&          Kc/j     a ci\str\\sfa\ of This C te, ha 3 eyuirfj,
  Case 6:18-cr-00016-RWS-KNM Document 174-1 Filed 10/29/18 Page 2 of 2 PageID #:   1988
(pA    phope-rt ot ik&- <xt M $ei by g TfB -ffu.
       £ 0* fol(o\As(Q . . "flvL $£.circh          rw f o 2 I $lyhjA~ y

   Joh D L-0\f<Lj \A;i\ ich ]y/( r Uf)l(},i/ir ful a d a bui     o{~ c/iTC-reiidn

   [ncludfaf) w- frCCufed s S RjS Q6/ MfF-WWtO,
   SMTtnsa, p,mq]£6f oooiiovw) cwr ritio t
                to fli , cc-u i c/ Wl k'ih fro )V\drt~ tka.n 1 cio-yt

                I-ft / th f ta               eia wi shall bz
   [    'la       ./    .



(3) Tkc bzparifti                             t- 0f 3, /| f/                  of
   all           My Co i                ftW/            Wy           a(/ of
  itnoncia lone} and exptt/tier w ich occurred by himKlf/ hirfyUM,
  6-ni his famly cfc . 0 ffc/, cttri „„i/,„                (Fys ur , -ir. i




                                        i,zo M>/ Nf> Ll630
  h ial Insfi f                    'Zn ai                 /corrM                   «
                       \ llb s-frikto c d e oStd.



T/ . tXCLUScd- hisptcffutfy                       onesfr ... ,
 -l,        ,     -Y        r «»           xpjidt-bu!
  rhk                             h           tio                 .


                                                         CUvt            0w
